SUMMARY ORDER

Richard J. Lawson appeals from a judgment entered in the United States District Court for the Southern District of New York (Buchwald, /.), dismissing his lawsuit for lack of subject matter jurisdiction. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews de novo the district court’s dismissal of a complaint under Fed. R.Civ.P. 12(b)(1). E.g., Merritt v. Shuttle, Inc., 245 F.3d 182, 186 (2d Cir.2001). For substantially the reasons stated by the district court, its dismissal for lack of subject matter jurisdiction was proper. Accordingly, we deny as moot Lawson’s motion to exclude evidence.
The judgment of the district court is hereby AFFIRMED.